DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on January 31, 2022, has been entered. Claims 1, 3-4, and 7-8 remain pending in the application. Applicant’s amendments to the drawings and claims have overcome the objections and rejections under 35 USC 112(b) previously set forth in the non-final Office action mailed November 5, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-4, and 7-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 8, the subject matter not supported by the original disclosure is “wherein said stands are configured for consistently spacing each of said goals from the support surface” (claim 1, lines 17-19; claim 18, lines 31-33). The original disclosure is silent with respect to spacing the goals from the support surface. Therefore, the original disclosure would not Claims 3-4 and 7 are rejected in view of their dependency from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-4, and 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 8, the limitation “wherein said stands are configured for consistently spacing each of said goals from the support surface” (claim 1, lines 17-19; claim 18, lines 31-33) renders the claim indefinite, because it is unclear what structure would be encompassed by this functional limitation, particularly in view of the silence of the specification with respect to spacing the goals from the support surface. Due to the lack of correspondence between the specification and the claims, it is unclear what configuration of the stands is being claimed. See MPEP 2173.03. For the purpose of examination, the claimed spacing of the goals from the support surface will be interpreted as referring to spacing of the arms of the goal from the support surface. Claims 3-4 and 7 are rejected in view of their dependency from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1, 3-4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Houle et al. (US Patent No. 4,996,373, hereinafter Houle) in view of Lema (US Patent No. 3,586,330, hereinafter Lema), Spiegel (US Patent No. 3,679,528, hereinafter Spiegel), and Morgan (US Patent No. 1,480,563, hereinafter Morgan).
Regarding claim 1, Houle discloses a ring toss game assembly (Fig. 1) comprising: a pair of goals (fork members/pegs 24; col. 1, lines 27-32; col. 3, lines 7-18), each of the goals (24) having a plurality of branches thereon (prongs 30b, 30c, 32b, 32c) such that each of the goals (24) has a tree-like shape (as shown in Figs. 1, 4, and 5, the shape defined by the vertical post 26 and diverging prongs 30b, 30c, 32b, and 32c reasonably considered to be tree-like as claimed), each of the goals (24) being urgeable to penetrate a support surface (col. 3, lines 7-9) with the goals (24) spaced a predetermined distance apart from each other and being vertically oriented (as shown in Fig. 1). Each of the goals (24) comprises a rod (post 26) having a bottom end (28), a top end (34), and an outer surface extending therebetween (Figs. 4-5). A plurality of rings (20; col. 2, line 67-col. 3, line 3; col. 4, lines 31-32) are included for even distribution among players. In use, each of the rings (20) is tossed toward a respective goal (24) during game play and scores a number of points for the player when the rings (20) land on any of said branches (30b, 30c, 32b, 32c) on the respective goal (24). With respect to the statements of intended use, the examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, the examiner notes that limitations with respect to distribution, tossing, and scoring of rings describe an intended use of the claimed game apparatus and do not further limit the structure of the apparatus itself.
Houle does not teach a first well at the bottom end of the rod; plurality of second wells extending into the outer surface of the rod; a pair of stands for retaining the goals in a vertical orientation; and the rings having three different diameters (i.e., a plurality of second rings having a diameter less than the diameter of the first rings and a plurality of third rings having a diameter less than the diameter of the second rings).
However, with respect to the first and second wells, Lema teaches (Figs. 1 and 4) that it is advantageous to releasably engage the parts of a ring toss goal via a plurality of wells and interlocking extensions (col. 1, lines 32-45, “interlocking extensions and bores”), so that the parts can be easily assembled by snap fit engagement (col. 1, lines 49-50, “All of the parts shown can snap fit together”). As shown in Fig. 1, Lema’s goal (Fig. 1) includes a first well (bore between upper and lower elongated sections 12 of vertical post) at a bottom end of a rod (upper section 12) extending toward a top end of the rod for releasably engaging a second, upper end of a lower rod section (12), as well as a plurality of second wells (bores receiving arms 18, Fig. 4) each extending inwardly into an outer surface of the goal on opposite sides of the goal for releasably engaging a primary end of each of a plurality of arms (18; col. 1, lines 42-44). The examiner notes that Houle’s arms (30b, 32c) are coupled to the outer surface of the rod (26) between the bottom end and the top end on opposite sides of the rod (26) from each other. Therefore, it would have been obvious to one of ordinary skill in the art before the 
With respect to the stands, to solve the problem of supporting a tree-like assembly in a vertical orientation both indoors and outdoors, Spiegel teaches (Figs. 1-2) that it has long been conventional to provide a stand (20, Fig. 1; col. 2, lines 42-44) that is positionable on a support surface with the tree-like assembly being insertable into the stand (20) for retaining the assembly in a vertical orientation when the assembly cannot penetrate the support surface (i.e., when indoors as opposed to outdoors; compare Figs. 1 and 2), the stand (20) comprising a collar (28) having an opening extending therethrough (col. 2, line 44, “hollow”; Fig. 1) and a plurality of legs (26) coupled to and extending downwardly from the collar (28), the legs (26) being spaced apart from each other and distributed around the opening, the legs (26) splaying outwardly from the collar (28), and the legs (26) supporting the collar (28) on a horizontal plane that is spaced upwardly from the support surface. The examiner notes that Spiegel is analogous art because Spiegel is reasonably pertinent to the particular problem of supporting tree-like assemblies in a vertical orientation on a variety of support surfaces, including on floor surfaces 
With respect to rings of three different diameters, Morgan teaches a ring toss game comprising a plurality of rings of three different diameters (21, 22, 23, Fig. 2; pg. 1, lines 32-37; pg. 1, line 108-pg. 2, line 28) intended to be distributed evenly among players and tossed toward a goal during game play (pg. 1, lines 107-112), including a plurality of first rings (21) intended to be used for scoring a minimum number of points for the player (pg. 2, lines 20-23), a plurality of second rings (22) intended to be used for scoring a medium number of points (pg. 2, lines 16-20) and having a diameter less than the diameter of the first rings (21, Fig. 2), and a plurality of third rings (23) intended to be used for scoring a maximum number of points for the player (pg. 2, lines 13-16) and having a diameter less than the diameter of the second rings (22, Fig. 2). Morgan teaches that providing rings with three different diameters varies the difficulty of making the goal (pg. 1, lines 32-37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the 
Regarding claim 3, the modified Houle teaches the claimed invention substantially as claimed, as set forth above for claim 1. Houle further teaches each of the goals (24, Fig. 4-5) includes a point (flattening 28) having a first end (at bottom in Figs. 4-5) and a second end (at upper end of flattening 28), the point (28) tapering to a point (28) at said first end (Fig. 5), wherein the first end of the point (28) is configured to pierce a support surface for vertically orienting said rod (26) on the support surface (col. 3, lines 7-9). When modifying Houle to include the first well taught by Lema, as discussed above for claim 1, it would have been obvious to one of ordinary skill in the art to configure the second end of each point (28) to releasably engage the first well of the respective rod (analogous to the releasable engagement of the second end of Lema’s lower rod section 12 to the first well/bore at the bottom end of Lema’s upper rod section 12; see Lema, Fig. 4), so that the goals can be easily assembled for use and disassembled for storage or transport.
Regarding claim 4, the modified Houle teaches the claimed invention substantially as claimed, as set forth above for claim 3. Houle further teaches the plurality of branches (prongs 30b, 30c, 32b, 32c, Fig. 4-5) includes a pair of arms (e.g., prongs 30b and 32c, Figs. 4-6), each of the arms (30b, 32c) having a primary end (coupled to post 26) and a secondary end (at 36 in Figs. 4-5), each of the arms (30b, 32c) being curved between the primary end and the secondary end (Figs. 4-5; col. 3, lines 15-18), such that each of the arms (30b, 32c) curves upwardly from the rod (26) with the secondary 9end of each of the arms (30b, 32c) being aligned 
Regarding claim 7, the modified Houle teaches the claimed invention substantially as claimed, as set forth above for claim 1. To use the stands, Spiegel further teaches inserting a rod (trunk 14, Fig. 1) of the tree-like structure (10) through the opening in the collar (28) thereby facilitating the collar (28) to restrain the rod (14) in a vertical orientation (col. 2, lines 47-55). Thus, when modifying Houle to include stands as taught by Spiegel, it would have been obvious to one of ordinary skill in the art to configure each rod of Houle to be insertable through the opening of the collar of the respective stand, in order to restrain the rods in the vertical orientation when supported on an indoor support surface, as discussed above.
Regarding claim 8, Houle discloses a ring toss game assembly (Fig. 1) comprising: a pair of goals (fork members/pegs 24; col. 1, lines 27-32; col. 3, lines 7-18), each of the goals (24) having a plurality of branches thereon (prongs 30b, 30c, 32b, 32c) such that each of the goals (24) has a tree-like shape (as shown in Figs. 1, 4, and 5, the shape defined by the vertical post 26 and diverging prongs 30b, 30c, 32b, and 32c reasonably considered to be tree-like as claimed), each of the goals (24) being urgeable to penetrate a support surface (col. 3, lines 7-9) having said goals (24) being spaced a predetermined distance apart from each other and being vertically oriented (as shown in Fig. 1). Each of said goals (24) comprises: a rod (post 26) having a bottom end (28), a top end (34), and an outer surface extending therebetween (Figs. 4-5); a Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, the examiner notes that limitations with respect to distribution, tossing, and scoring of rings describe an intended use of the claimed game apparatus and do not further limit the structure of the apparatus itself.

However, with respect to the first and second wells and the releasable engagement of parts, Lema teaches (Figs. 1 and 4) that it is advantageous to releasably engage the parts of a ring toss goal via a plurality of wells and interlocking extensions (col. 1, lines 32-45, “interlocking extensions and bores”), so that the parts can be easily assembled by snap fit engagement (col. 1, lines 49-50, “All of the parts shown can snap fit together”). As shown in Fig. 1, Lema’s goal (Fig. 1) includes a first well (bore between upper and lower elongated sections 12 of vertical post) at a bottom end of a rod (upper section 12) extending toward a top end of the rod for releasably engaging a second, upper end of a lower rod section (12), as well as a plurality of second wells (bores receiving arms 18, Fig. 4) each extending inwardly into an outer surface of the goal on opposite sides of the goal for releasably engaging a primary end of each of a plurality of arms (18; col. 1, lines 42-44). The examiner notes that Houle’s arms (30b, 32c) are coupled to the outer surface of the rod (26) between the bottom end and the top end on opposite sides of the rod (26) from each other.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Houle by releasably coupling the components of Houle’s goals via interlocking bores and extensions as taught by Lema, including a first well/bore as suggested by Lema at the bottom 
With respect to the stands, to solve the problem of supporting a tree-like assembly in a vertical orientation both indoors and outdoors, Spiegel teaches (Figs. 1-2) that it has long been conventional to provide a stand (20, Fig. 1; col. 2, lines 42-44) that is positionable on a support surface with the tree-like assembly being insertable into the stand (20) for retaining the assembly in a vertical orientation when the assembly cannot penetrate the support surface (i.e., when indoors as opposed to outdoors; compare Figs. 1 and 2), the stand (20) comprising a collar (28) having an opening extending therethrough (col. 2, line 44, “hollow”; Fig. 1) and a plurality of legs (26) coupled to and extending downwardly from the collar (28), the legs (26) being spaced apart from each other and distributed around the opening, the legs (26) splaying outwardly from the collar (28), and the legs (26) supporting the collar (28) on a horizontal plane that is spaced upwardly from the support surface, with a rod (“trunk” 14) of the assembly insertable through the opening, thereby facilitating the collar (28) to restrain the rod (14) in a vertical orientation (col. 2, lines 50-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Houle by adding a pair of identical stands as taught by Spiegel (i.e., one for each of the pair of identical goals/pegs 24 of Houle, with the rod 26 of Houle being 
With respect to rings of three different diameters, Morgan teaches a ring toss game comprising a plurality of rings of three different diameters (21, 22, 23, Fig. 2; pg. 1, lines 32-37; pg. 1, line 108-pg. 2, line 28) intended to be distributed evenly among players and tossed toward a goal during game play (pg. 1, lines 107-112), including a plurality of first rings (21) intended to be used for scoring a minimum number of points for the player (pg. 2, lines 20-23), a plurality of second rings (22) intended to be used for scoring a medium number of points (pg. 2, lines 16-20) and having a diameter less than the diameter of the first rings (21, Fig. 2), and a plurality of third rings (23) intended to be used for scoring a maximum number of points for the player (pg. 2, lines 13-16) and having a diameter less than the diameter of the second rings (22, Fig. 2). Morgan teaches that providing rings with three different diameters varies the difficulty of making the goal (pg. 1, lines 32-37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Houle by providing a plurality of first, second, and third rings with three different diameters as taught by Morgan, in order to vary the difficulty of making the goal to add interest to the game (Morgan, pg. 1, lines 32-35).
Response to Arguments
Applicant's arguments filed January 31, 2022, have been fully considered but they are not persuasive. 
With respect to claims 1 and 8, in response to Applicant’s argument that Spiegel does not disclose equal height stands and consistent spacing of goals from a support surface because Spiegel teaches a single stand, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to modify the game assembly of Houle by providing two identical stands of the Spiegel design, one for each of the two identical goals of Houle, so that both of the two identical goals of Houle can be supported on an indoor surface. As noted by the court in KSR v. Teleflex, “a person of ordinary skill is also a person of ordinary creativity, not an automaton,” and in many cases “will be able to fit teachings of multiple patents together like pieces of a puzzle.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418, 421, 82 USPQ2d 1385, 1396, 1397 (2007). In this case, Houle teaches a game assembly including a pair of identical goals that are urgeable to penetrate a support surface, and Spiegel provides motivation to include an identical stand for each goal, so that both of the goals can be supported on indoor surfaces or other hard surfaces that cannot be penetrated by the goals. It would take little effort for one of ordinary skill to include two identical stands for this purpose, one for each of the two identical goals of Houle. Two identical stands will necessarily be of equivalent height and consistently space the arms of the identical goals from the support surface (because they are identical). (As noted above in the rejection under 35 USC 112(b), the limitation “consistently spacing each of said goals from the support surface” is interpreted for examination purposes as referring to consistently spacing the arms of each of the goals from the support surface, since the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 2, 2022/